
	

114 HR 3382 RH: Lake Tahoe Restoration Act of 2015
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 307
		114th CONGRESS
		2d Session
		H. R. 3382
		[Report No. 114–404, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. McClintock (for himself and Mr. Amodei) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Agriculture and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		
			February 1, 2016
			Reported from the Committee on Natural Resources with an amendment
			Strike out all after the enacting clause and insert the part printed in italic
		
		February 1, 2016The Committees on Agriculture and Transportation and Infrastructure discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printedFor text of introduced bill, see copy of bill as introduced on July 29, 2015
			
		
		A BILL
		To amend the Lake Tahoe Restoration Act to enhance recreational opportunities, environmental
			 restoration activities, and forest management activities in the Lake Tahoe
			 Basin, and for other purposes.
	
	
		1.Short title
 (a)Short titleThis Act may be cited as the Lake Tahoe Restoration Act of 2015. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title.
					Sec. 2. Findings and purposes.
					Sec. 3. Definitions.
					Sec. 4. Improved administration of the Lake Tahoe Basin Management Unit.
					Sec. 5. Authorized programs.
					Sec. 6. Program performance and accountability.
					Sec. 7. Technical corrections and conforming amendments.
					Sec. 8. Authorization of appropriations.
					Sec. 9. Land conveyances to improve management efficiencies of State and Federal lands.
					Sec. 10. Modification of land acquisition authority under Santini-Burton Act and Southern Nevada
			 Public Land Management Act of 1998.
					Sec. 11. Availability of categorical exclusion for Lake Tahoe herbicide applications to control
			 certain aquatic weeds.
 2.Findings and purposesSection 2 of the Lake Tahoe Restoration Act (Public Law 106–506; 114 Stat. 2351) is amended to read as follows:
			
				2.Findings and purposes
 (a)FindingsCongress makes the following findings: (1)Lake Tahoe—
 (A)is one of the largest, deepest, and clearest fresh-water lakes in the world; (B)has a distinctive cobalt blue color, a biologically diverse alpine setting, and remarkable water clarity; and
 (C)is recognized as a natural resource of special significance, so that even world-traveler Mark Twain called Lake Tahoe the fairest picture the whole earth affords.
 (2)In addition to being a scenic and ecological treasure, the Lake Tahoe Basin is one of the outstanding recreational resources of the United States, which—
 (A)offers skiing, water sports, biking, camping, and hiking to millions of visitors each year; and (B)contributes significantly to the economies of California, Nevada, and the United States.
 (3)The economy in the Lake Tahoe Basin is dependent on the natural beauty and recreation opportunities of Lake Tahoe and the surrounding area.
 (4)Forests in the Lake Tahoe Basin suffer from over a century of fire damage, periodic drought, and mismanagement, which have resulted in—
 (A)high tree density and mortality; (B)the loss of biological diversity; and
 (C)a large quantity of combustible forest fuels, which significantly increases the threat of catastrophic fire and insect infestation.
 (5)The establishment of several aquatic and terrestrial invasive species (including perennial pepperweed, milfoil, and Asian clam) threatens the ecosystem of the Lake Tahoe Basin, and the likelihood exists for the introduction and establishment of other invasive species (such as yellow starthistle, New Zealand mud snail, Zebra mussel, and quagga mussel).
 (6)75 percent of the land in the Lake Tahoe Basin is administered by the Federal Government, which makes it a Federal responsibility to significantly contribute to the restoration of the ecological health of the Lake Tahoe Basin.
 (b)PurposesThe purposes of this Act are as follows: (1)To identify ways and pursue options to expand the environmental threshold carrying capacity of the Lake Tahoe Basin.
 (2)To enable the Chief of the Forest Service, the Director of the United States Fish and Wildlife Service, and the Administrator, in cooperation with the Planning Agency and the States of California and Nevada, to fund, plan, and implement significant forest management and invasive species control activities in the Lake Tahoe Basin.
 (3)To ensure that Federal, State, local, regional, tribal, and private entities continue to work together to manage lands and forests in the Lake Tahoe Basin.
 (4)To support local governments in the Lake Tahoe Basin in efforts related fire risk reduction and forest management activities.
 (5)To prioritize public recreational access to public lands in the Lake Tahoe Basin. (6)To ensure that management of Federal land and forests in the Lake Tahoe Basin is conducted with the understanding that—
 (A)public forests are renewable assets that should be managed, rather than neglected, and that excess timber should be harvested to generate continuing revenue for care of the public’s land, in accordance with a good neighbor policy; and
 (B)the Federal Government will defer to local communities whenever possible with regard to land acquisition and land regulations or restrictions..
 3.DefinitionsSection 3 of the Lake Tahoe Restoration Act (Public Law 106–506; 114 Stat. 2353) is amended to read as follows:
			
 3.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
 (2)Assistant secretaryThe term Assistant Secretary means the Assistant Secretary of the Army for Civil Works. (3)ChairThe term Chair means the Chair of the Federal Partnership.
 (4)CompactThe term Compact means the Tahoe Regional Planning Compact included in the first section of Public Law 96–551 (94 Stat. 3233).
 (5)DirectorsThe term Directors means— (A)the Director of the United States Fish and Wildlife Service; and
 (B)the Director of the United States Geological Survey. (6)Environmental threshold carrying capacityThe term environmental threshold carrying capacity has the meaning given the term in article II of the Compact.
 (7)Federal partnershipThe term Federal Partnership means the Lake Tahoe Federal Interagency Partnership established by Executive Order 13957 (62 Fed. Reg. 41249) (or a successor Executive order).
 (8)Forest management activityThe term forest management activity includes— (A)prescribed burning for ecosystem health and hazardous fuels reduction;
 (B)mechanical treatments, including forest thinning, sale of commercial timber and firewood, and brush mastication;
 (C)management of non-native, invasive species; (D)erosion control and water runoff mitigation on land adversely impacted by wildland fire; and
 (E)other activities consistent with Forest Service practices, as the Secretary determines to be appropriate.
 (9)MapsThe term Maps means the maps dated April 12, 2013, and entitled LTRA USFS-CA Land Exchange/North Shore, USFS-CA Land Exchange/West Shore, and USFS-CA Land Exchange/South Shore, which shall be on file and available for public inspection in the appropriate offices of the Forest Service, the California Tahoe Conservancy, and the California Department of Parks and Recreation.
 (10)National wildland fire codeThe term national wildland fire code means— (A)the most recent publication of the National Fire Protection Association codes numbered 1141, 1142, 1143, and 1144;
 (B)the most recent publication of the International Wildland-Urban Interface Code of the International Code Council; or
 (C)any other code that the Secretary determines provides the same, or better, standards for protection against wildland fire as a code described in subparagraph (A) or (B).
 (11)Planning agencyThe term Planning Agency means the Tahoe Regional Planning Agency established under Public Law 91–148 (83 Stat. 360) and Public Law 96–551 (94 Stat. 3233).
 (12)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service. (13)WatercraftThe term watercraft means motorized and non-motorized watercraft that are capable of harboring an invasive species..
 4.Improved administration of the Lake Tahoe Basin Management UnitSection 4 of the Lake Tahoe Restoration Act (Public Law 106–506; 114 Stat. 2353) is amended by adding at the end the following new subsections:
			
				(c)Forest management activities
 (1)CoordinationFor the purpose of increasing efficiencies and maximizing the compatibility of management practices across public property boundaries, in conducting forest management activities in the Lake Tahoe Basin Management Unit, the Secretary shall coordinate, as appropriate, with—
 (A)the Administrator; (B)State and local agencies; and
 (C)county governments, local governments, and local fire departments. (2)Multiple benefitsIn conducting forest management activities in the Lake Tahoe Basin Management Unit, the Secretary shall conduct the activities in a manner that—
 (A)except as provided in paragraph (3), promotes multiple management benefits, including— (i)reducing forest fuels;
 (ii)enhancing and seeking ways to increase recreational opportunities; (iii)preserving existing and traditional uses;
 (iv)producing a sustainable yield of natural resource production; and (v)allowing for economic development; and
 (B)helps achieve, maintain, and identify ways to expand the environmental threshold carrying capacities established by the Planning Agency.
 (3)Cost-Benefit determinationNotwithstanding paragraph (2)(A), the promotion of multiple management benefits shall not be required if the Secretary determines that management for multiple benefits would excessively increase the cost of a program in relation to the additional benefits gained from the management activity. The Secretary shall make each cost-benefit determination made under this paragraph publicly available.
 (4)Availability of categorical exclusion for certain forest management projectsA forest management activity conducted in the Lake Tahoe Basin Management Unit for the purpose of reducing forest fuels is categorically excluded from the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4331 et seq.) if the forest management activity—
 (A)notwithstanding section 423 of the Department of the Interior, Environment, and Related Agencies Appropriations Act, 2009 (division E of Public Law 111–8; 123 Stat. 748), does not exceed 10,000 acres, including no more than 3,000 acres of mechanical thinning;
 (B)is developed— (i)in coordination with impacted parties, specifically including representatives of local governments, such as county supervisors or county commissioners; and
 (ii)in consultation with other interested parties; and (C)is consistent with the Lake Tahoe Basin Management Unit land and resource management plan.
						(d)Arbitration process
 (1)In generalAny challenge to a forest management activity in the Lake Tahoe Basin Management Unit shall be addressed using arbitration consistent with this subsection.
 (2)Who may seekAny person who sought administrative review for the forest management activity and who is not satisfied with the decision made under the administrative review process may file a demand for arbitration regarding the covered active management project in accordance with chapter 1 of title 9, United States Code. The demand for arbitration under paragraph (1) shall—
 (A)be filed not more than 15 days after the date on which the administrative review decision was issued; and
 (B)include a proposal describing the modifications sought to the forest management activity. (3)Intervening partiesNot later than 15 days after the date on which the demand for arbitration was filed, any person that submitted a public comment on the forest management activity subject to arbitration may intervene in the arbitration—
 (A)by endorsing the activity or the modification proposal; or (B)by submitting a proposal to further modify the activity.
 (4)Appointment of arbitratorThe United States District Court in the district in which the forest management activity is located shall appoint the arbitrator to conduct the arbitration proceedings in accordance with this subsection and chapter 1 of title 9, United States Code.
					(5)Selection of proposals
 (A)In generalWithin 30 days after appointment under paragraph (1), the arbitrator shall determine whether the proposal submitted by an objector or an intervening party or the forest management activity as approved by the Secretary best meets the purpose and needs described in the environmental analysis conducted, in accordance with this Act, for the forest management activity.
 (B)Modification prohibitedThe arbitrator appointed under paragraph (4) may not modify any of the proposals submitted with the demand for arbitration or a request to intervene.
 (6)Effect of decisionThe decision of an arbitrator with respect to the forest management activity— (A)shall not be considered a major Federal action; and
 (B)shall be binding. (7)Prohibition on restraining orders, preliminary injunctions, and injunctions pending appealNo restraining order, preliminary injunction, or injunction pending appeal shall be issued by an appellate court of the United States with respect to the decision of an arbitrator with respect to the forest management activity.
 (e)Environmental threshold carrying capacityThe Lake Tahoe Basin Management Unit shall support the attainment of the environmental threshold carrying capacities and identify and pursue the means to expand those capacities.
				(f)Cooperative authorities
 (1)In generalDuring fiscal years 2016 through 2020, the Secretary, in conjunction with land adjustment programs, may enter into contracts and cooperative agreements with States, units of local government, and other public and private entities to provide for fuel reduction, erosion control, reforestation, and similar management activities on Federal land and non-Federal land within the programs.
 (2)Extended duration of stewardship contractsNotwithstanding subsection (d)(3) of section 604 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c), an agreement or contract under such section for stewardship contracting projects to be carried out within the Lake Tahoe Basin Management Unit may be for a term in excess of 10 years, but not to exceed 20 years.
					(g)Commercial product receipts
 (1)RetentionThe Secretary shall retain any commercial product receipts generated as part of forest management activities or cooperative activities conducted in the Lake Tahoe Basin Management Unit under subsection (c) or (g), other than stewardship contracts described in subsection (g)(2).
 (2)Availability and useReceipts retained under paragraph (1) shall be available to the Secretary for the purpose of funding additional forest management activities and cooperative activities, developed through a collaborative process with representatives from local governments with jurisdiction over lands within the Lake Tahoe Basin Management Unit.
 (3)Obligation limitThe obligation and expenditure of receipts retained under this subsection shall be subject to such fiscal-year limitation as may be specified in an Act making appropriations for the Forest Service for a fiscal year..
 5.Authorized programsSection 5 of the Lake Tahoe Restoration Act (Public Law 106–506; 114 Stat. 2353) is amended to read as follows:
			
				5.Authorized programs
 (a)In generalThe Secretary, the Assistant Secretary, the Directors, and the Administrator, in coordination with the Planning Agency and the States of California and Nevada, may carry out or provide financial assistance to any program described in subsection (b) or (c).
					(b)Fire risk reduction and forest management
 (1)In generalOf the amounts appropriated for a fiscal year pursuant to the authorization of appropriations in subsection (a) of section 12, as amended by section 8 of the Lake Tahoe Restoration Act of 2015, not less than $4,400,000 shall be made available to the Secretary to carry out, including by making grants, the following programs:
 (A)The Lake Tahoe Basin Multi-Jurisdictional Fuel Reduction and Wildfire Prevention Strategy 10-Year Plan.
 (B)Competitive grants for fuels work to be awarded by the Secretary to communities that have adopted national wildland fire codes to implement the applicable portion of the plan referred to in subparagraph (A).
 (C)Restoration activities related to any residual or future wildfire damage. (D)Washoe Tribe fire risk reduction and forest management programs on tribal lands within the Lake Tahoe Basin.
 (E)Development of an updated Lake Tahoe Basin multijurisdictional fuel reduction and wildfire prevention strategy, consistent with the requirement that forest management activities in the Lake Tahoe Basin promote multiple management benefits as described in section 4(c) of this Act (as added by section 4 of the Lake Tahoe Restoration Act of 2015).
 (F)Development of updated community wildfire protection plans by local fire districts. (2)PriorityUnits of local government in the Lake Tahoe Basin that have dedicated funding for inspections and enforcement of defensible space regulations shall be given priority for amounts provided under this subsection.
						(3)Cost-sharing requirements
 (A)In generalAs a condition on the receipt of funds, communities or local fire districts that receive funds under this subsection shall provide a 25-percent match.
							(B)Form of non-Federal share
 (i)In generalThe non-Federal share required under subparagraph (A) may be in the form of cash contributions or in-kind contributions, including providing labor, equipment, supplies, space, and other operational needs.
 (ii)Credit for certain dedicated fundingThere shall be credited toward the non-Federal share required under subparagraph (A) any dedicated funding of the communities or local fire districts for a fuels reduction management program, defensible space inspections, or dooryard chipping.
 (C)DocumentationCommunities and local fire districts shall— (i)maintain a record of in-kind contributions that describes—
 (I)the monetary value of the in-kind contributions; and (II)the manner in which the in-kind contributions assist in accomplishing project goals and objectives; and
 (ii)document in all requests for Federal funding, and include in the total project budget, evidence of the commitment to provide the non-Federal share through in-kind contributions.
								(c)Invasive species management
 (1)In generalOf the amounts appropriated for a fiscal year pursuant to the authorization of appropriations in subsection (a) of section 12, as amended by section 8 of the Lake Tahoe Restoration Act of 2015, not less than $800,000 shall be transferred to the Director of the United States Fish and Wildlife Service for the Aquatic Invasive Species Program and for the watercraft inspections and decontaminations described in paragraph (2).
 (2)Description of activitiesThe Director of the United States Fish and Wildlife Service, in coordination with the Planning Agency, the California Department of Fish and Game, and the Nevada Department of Wildlife, shall deploy strategies consistent with the Lake Tahoe Aquatic Invasive Species Management Plan to prevent the introduction and spread of aquatic invasive species into the Lake Tahoe Basin.
 (3)Required elements of strategiesThe strategies referred to in paragraph (2) shall provide for the following: (A)Combined inspection and decontamination stations shall be established in the Lake Tahoe Basin. As provided in paragraph (4), these stations may be operated by the States of California and Nevada, local governments, or private entities.
 (B)Watercraft shall not be allowed to launch in waters of the Lake Tahoe Basin unless the watercraft has been inspected in accordance with the Lake Tahoe Aquatic Invasive Species Management Plan.
 (4)CertificationThe Planning Agency shall certify the State of California, the State of Nevada, local agencies, or private entities to perform inspection and decontamination activities described in paragraph (3)(A) at locations inside or outside the Lake Tahoe Basin if such activities are conducted in a manner consistent with the standards established by this subsection.
 (5)ApplicabilityThe strategies developed under this subsection shall apply to all watercraft to be launched on water within the Lake Tahoe Basin.
 (6)FeesAn entity performing inspection and decontamination activities described in paragraph (3)(A) may collect fees for such activities, but not higher than the level sufficient to cover the costs of operation of inspection and decontamination stations under this subsection.
						(7)Violations
 (A)In generalAny person that launches or attempts to launch a watercraft not in compliance with strategies deployed under this subsection shall be guilty of an infraction and shall be subject to a fine in the amount provided in title 18, United States Code.
 (B)Other authoritiesAny fine imposed under this paragraph shall be separate from penalties assessed under any other authority.
 (8)LimitationThe strategies deployed under paragraph (2), including the specific elements required by paragraph (3), may be modified if the Secretary of the Interior, in a nondelegable capacity and in consultation with the Planning Agency, the States of California and Nevada, and State and local governments, issues a determination that alternative measures will be no less effective at preventing introduction of aquatic invasive species into Lake Tahoe.
 (9)Supplemental authorityThe authority under this subsection is supplemental to all actions taken by non-Federal regulatory authorities.
 (10)Savings clauseNothing in this title restricts, affects, or amends any other law or the authority of any department, instrumentality, or agency of the United States, or any State or political subdivision thereof, respecting the control of invasive species..
 6.Program performance and accountabilitySection 6 of the Lake Tahoe Restoration Act (Public Law 106–506; 114 Stat. 2354) is amended to read as follows:
			
				6.Program performance and accountability
					(a)Program performance and accountability
 (1)In generalOf the amounts appropriated for a fiscal year pursuant to the authorization of appropriations in subsection (a) of section 12, as amended by section 8 of the Lake Tahoe Restoration Act of 2015, not less than $150,000 shall be made available to the Secretary to carry out this section.
 (2)Planning agencyOf the amounts made available to the Secretary under paragraph (1), not less than 50 percent shall be made available to the Planning Agency to carry out the program oversight, coordination, and outreach activities under subsections (d) and (e).
 (b)ConsultationIn carrying out this Act, the Secretary, the Administrator, and the Directors shall, as appropriate and in a timely manner, consult with the heads of the Washoe Tribe, applicable Federal, State, regional, county, and local governmental agencies, and the Lake Tahoe Federal Advisory Committee.
					(c)Corps of Engineers; interagency agreements
 (1)In generalThe Assistant Secretary may enter into interagency agreements with non-Federal interests in the Lake Tahoe Basin to use Lake Tahoe Partnership-Miscellaneous General Investigations funds to provide programmatic technical assistance for forest management or invasive species control activities.
						(2)Local cooperation agreements
 (A)In generalBefore providing technical assistance under this section, the Assistant Secretary shall enter into a local cooperation agreement with a non-Federal interest to provide for the technical assistance.
 (B)ComponentsThe agreement entered into under subparagraph (A) shall— (i)describe the nature of the technical assistance;
 (ii)describe any legal and institutional structures necessary to ensure the effective long-term viability of the end products by the non-Federal interest; and
 (iii)include cost-sharing provisions in accordance with subparagraph (C). (C)Federal share (i)In generalThe Federal share of program costs under each local cooperation agreement under this paragraph shall be 75 percent.
 (ii)FormThe Federal share may be in the form of reimbursements of program costs. (iii)CreditThe non-Federal interest may receive credit toward the non-Federal share for the reasonable costs of related technical activities completed by the non-Federal interest before entering into a local cooperation agreement with the Assistant Secretary under this paragraph.
								(d)Public outreach and education
 (1)In generalThe Secretary, the Administrator, and the Directors will coordinate with the Planning Agency to conduct public education and outreach programs, including encouraging—
 (A)owners of land and residences in the Lake Tahoe Basin to implement defensible space; and (B)owners of land and residences in the Lake Tahoe Basin and visitors to the Lake Tahoe Basin to help prevent the introduction and proliferation of invasive species.
 (2)Scientific and technical guidanceThe Director of the United States Geological Survey shall provide scientific and technical guidance to public outreach and education programs conducted under this subsection.
 (3)Required coordinationPublic outreach and education programs for aquatic invasive species under this subsection shall— (A)be coordinated with county governments in the Lake Tahoe Basin and Lake Tahoe Basin tourism and business organizations; and
 (B)include provisions for the programs to extend outside of the Lake Tahoe Basin. (e)Effectiveness evaluating and monitoringIn carrying out this Act, the Secretary, the Administrator, and the Directors, in coordination with the Planning Agency and States of California and Nevada, shall—
 (1)develop and implement a plan for integrated monitoring, assessment, and applied research to evaluate the effectiveness programs funded under this Act; and
 (2)include in each program funded under this section funds for monitoring and assessment of results at the program level..
		7.Technical corrections and conforming amendments
 (a)Technical correctionSection 4(b)(3) of the Lake Tahoe Restoration Act (Public Law 106–506; 114 Stat. 2353) is amended by striking basin and inserting Basin.
 (b)Relationship to other lawsSection 11 of the Lake Tahoe Restoration Act (Public Law 106–506; 114 Stat. 2358) is amended by inserting , Director, or Administrator after Secretary.
 (c)Tahoe Regional Planning Compact UpdateParagraph (c) of Article V of the Tahoe Regional Planning Compact included in the first section of Public Law 96–551 (94 Stat. 3233) is amended by inserting after maintain the regional plan the following: and, in so doing, shall ensure that the regional plan reflects changing economic conditions and the economic effect of regulation on commerce.
 8.Authorization of appropriationsSection 12 of the Lake Tahoe Restoration Act (Public Law 106–506; 114 Stat. 2358) is amended to read as follows:
			
				12.Authorization of appropriations
 (a)Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $6,000,000 for each of fiscal years 2016 through 2025.
 (b)Source of fundsAmounts made available to carry out this Act shall be derived from— (1)amounts appropriated pursuant to the authorization of appropriations in subsection (a) and the amendment made by section 7 of this Act; and
 (2)special use fees collected within the Lake Tahoe Basin Management Unit and made available under subsection (c).
						(c)Additional Funding from Special Use Fees
						(1)Retention of certain fees
 (A)DepositFees collected for recreation and non-recreation special uses within the Lake Tahoe Basin Management Unit shall be deposited in a special fund in the Treasury, which shall be available to the Secretary as provided in subparagraph (B).
 (B)Availability and useFees deposited under subparagraph (A) shall be available to the Secretary, in such amounts as may be provided in an Act making appropriations for the Forest Service for a fiscal year, for the purpose of providing additional funds to carry out this Act in excess of amounts appropriated pursuant to the authorization of appropriations in subsection (a).
 (C)Obligation limitThe obligation and expenditure of fees deposited under subparagraph (A) shall be subject to appropriation and such fiscal-year limitation as may be specified in an Act making appropriations for the Forest Service for a fiscal year.
							(2)Use of retained fees
 (A)Fees collected for recreation special usesIn the case of fees collected for recreation special uses within the Lake Tahoe Basin Management Unit that are deposited under paragraph (1) and appropriated for a fiscal year, the Secretary shall use the funds to establish, maintain, and expand recreation improvements, specifically existing and traditional uses, within the Lake Tahoe Basin Management Unit, including trails, facilities, activities, interpretation, and on-the-ground presence of Forest Service personnel.
 (B)Fees collected for non-recreation special usesIn the case of fees collected for non-recreation special uses within the Lake Tahoe Basin Management Unit that are deposited under paragraph (1) and appropriated for a fiscal year, the Secretary shall use the funds to support other activities authorized by this Act.
 (3)Collaborative processThe Secretary shall make decisions under paragraph (2) regarding the use of fees appropriated for a fiscal year through a collaborative process with representatives from local governments, such as county supervisors and county commissioners, with jurisdiction over lands within the Lake Tahoe Basin Management Unit.
 (d)Effect on other fundsAmounts made available to carry out this Act— (1)shall be in addition to any other amounts made available to the Secretary, the Administrator, or the Directors for expenditure in the Lake Tahoe Basin; and
 (2)shall not reduce allocations for other Regions of the Forest Service. (e)Cost-Sharing requirementExcept as provided in subsection (b)(3) of section 5 of this Act, as amended by section 5 of the Lake Tahoe Restoration Act of 2015, funds for activities under section 5 of this Act shall be available for obligation on a dollar-for-dollar basis with funding of restoration activities in the Lake Tahoe Basin by the States of California and Nevada..
		9.Land conveyances to improve management efficiencies of State and Federal lands
 (a)California conveyanceSection 3(b) of Public Law 96–586 (94 Stat. 3384; commonly known as the Santini-Burton Act) is amended—
 (1)by striking (b) Lands and inserting the following:  (b)Administration of acquired land (1)In generalLand; and
 (2)by adding at the end the following new paragraph:  (2)Conveyance to california (A)In generalIf the State of California (acting through the California Tahoe Conservancy and the California Department of Parks and Recreation) offers to donate to the United States acceptable title to the non-Federal land described in subparagraph (B)(i), the Secretary of Agriculture—
 (i)may accept the offer; and (ii)not later than 180 days after the date on which the Secretary receives acceptable title to the non-Federal land described in subparagraph (B)(i), convey to the State of California, subject to valid existing rights and for no consideration, all right, title, and interest of the United States in and to the Federal land that is acceptable to the State of California.
								(B)Description of land
 (i)Non-federal landThe non-Federal land referred to in subparagraph (A) includes— (I)the approximately 1,981 acres of land administered by the California Tahoe Conservancy and identified on the Maps as Conservancy to the United States Forest Service; and
 (II)the approximately 187 acres of land administered by California State Parks and identified on the Maps as State Parks to the U.S. Forest Service.
 (ii)Federal landThe Federal land referred to in subparagraph (A) includes the approximately 1,995 acres of Forest Service land identified on the Maps as U.S. Forest Service to Conservancy and State Parks.
 (C)Use of landThe land conveyance authorized under this paragraph shall— (i)be for the purpose of consolidating Federal and State ownerships and improving management efficiencies; and
 (ii)not result in any substantial reduction in public access or reduction in availability of existing and traditional public recreation uses.
 (D)Continuation of special use permitsThe land conveyance authorized under this paragraph shall be subject to the condition that the State of California accept all special use permits applicable, as of the date of the enactment of this subparagraph, to the National Forest System land described in subparagraph (B)(ii) for the duration of such permits, and subject to the terms and conditions of such permits..
 (b)Nevada conveyanceSection 3(b) of Public Law 96–586 (94 Stat. 3384; commonly known as the Santini-Burton Act) is further amended by inserting after paragraph (2), as added by subsection (a)(2), the following new paragraph:
				
					(3)Conveyance to Nevada
 (A)In generalAt the request of the State of Nevada, the Secretary of Agriculture may convey, without consideration, the land or interests in land described in subparagraph (B) to the State, subject to appropriate deed restrictions to protect public access and existing or traditional public recreational uses of the conveyed land.
 (B)Description of landThe land referred to in subparagraph (A) includes the approximately 39 acres of National Forest System land identified on the map entitled State of Nevada Conveyances as Van Sickle Unit USFS Inholding.
 (C)Use of landThe land conveyance authorized under this paragraph shall— (i)be for the purpose of consolidating Federal and State ownerships and improving management efficiencies; and
 (ii)not result in any substantial reduction in public access or reduction in availability of existing and traditional public recreation uses.
 (D)Continuation of special use permitsThe land conveyance authorized under this paragraph shall be subject to the condition that the State of Nevada accept all special use permits applicable, as of the date of the enactment of this subparagraph, to the National Forest System land described in subparagraph (B) for the duration of such permits, and subject to the terms and conditions of such permits..
			(c)Authorization for conveyance of Forest Service urban lots
 (1)Conveyance authorityThe Secretary of Agriculture is authorized to convey all urban lots within the Lake Tahoe Basin under the administrative jurisdiction of the Forest Service.
 (2)ConsiderationA conveyance under the authority of paragraph (1) shall require consideration in an amount equal to the fair-market value of the conveyed lot.
 (3)Availability and useThe proceeds from conveyances under paragraph (1) shall be retained by the Secretary of Agriculture and used for the purpose of—
 (A)purchasing inholdings throughout the Lake Tahoe Basin; or (B)providing additional funds to carry out the Lake Tahoe Restoration Act (Public Law 106–506) in excess of amounts appropriated pursuant to the authorization of appropriations in section 12 of such Act, as amended by section 8 of this Act.
 (4)Obligation limitThe obligation and expenditure of proceeds retained under this subsection shall be subject to such fiscal-year limitation as may be specified in an Act making appropriations for the Forest Service for a fiscal year.
 (5)Inholding definedIn paragraph (3)(A), the term inholding means a parcel of land that is surrounded on all sides by Federal land. 10.Modification of land acquisition authority under Santini-Burton Act and Southern Nevada Public Land Management Act of 1998 (a)Additional land acquisition criteriaSection 3(a)(1) of Public Law 96–586 (94 Stat. 3383; commonly known as the Santini-Burton Act) is amended by adding before the period at the end of the first sentence the following: and, with respect to any land acquisition under this section within the Lake Tahoe Basin Management Unit that is proposed after the date of the enactment of the Lake Tahoe Restoration Act of 2015, which will provide critical access for recreational use and resolve significant inholding issues in that a parcel of land to be acquired is wholly surrounded by Federal land.
 (b)Consent of local government requiredSection 3(a) of Public Law 96–586 (94 Stat. 3383; commonly known as the Santini-Burton Act) is amended by adding at the end the following new paragraph:
				
 (6)Consent of local government requiredWith respect to any land acquisition under this section within the Lake Tahoe Basin Management Unit that is proposed after the date of the enactment of the Lake Tahoe Restoration Act of 2015, the Secretary of Agriculture shall obtain the consent of the government of the county within the boundaries of which the land is located before executing the land acquisition..
 (c)Administrative expensesSection 3 of Public Law 96–586 (94 Stat. 3383; commonly known as the Santini-Burton Act) is amended by adding at the end the following new subsection:
				
 (h)Administrative expenses related to land adjustmentsAmounts appropriated pursuant to the authorization of appropriations in subsection (g) shall be available to the Secretary of Agriculture to cover staffing costs and related expenses incurred to accomplish land adjustments in the Lake Tahoe Basin Management Unit to create more efficient land management patterns..
 (d)Conforming amendments to Southern Nevada Public Land Management Act of 1998Section 5(a) of the Southern Nevada Public Land Management Act of 1998 (Public Law 105–263; 112 Stat. 2347) is amended by adding at the end the following new paragraph:
				
 (4)Additional requirements related to acquisitions in Lake Tahoe Basin Management UnitWith respect to any land acquisition under this subsection within the Lake Tahoe Basin Management Unit that is proposed after the date of the enactment of the Lake Tahoe Restoration Act of 2015, the Secretary of Agriculture shall, before executing the land acquisition—
 (A)obtain the consent of each county within whose boundaries the parcel of land is located; and (B)certify that, in addition to being environmentally sensitive land, the parcel of land will provide critical access for recreational use and resolve significant inholding issues in that the parcel is wholly surrounded by National Forest System land..
			11.Availability of categorical exclusion for Lake Tahoe herbicide applications to control certain
			 aquatic weeds
 (a)FindingCongress finds that ongoing efforts to eradicate Eurasian watermilfoil and curlyleaf pondweed in Lake Tahoe, using mechanical methods has had only limited success, threatening the rest of Lake Tahoe with the spread of these non-native aquatic invasive plants.
 (b)Availability of categorical exclusionAny project to be conducted by the Tahoe Regional Planning Agency that will use a registered herbicide to eradicate Eurasian watermilfoil and curlyleaf pondweed from the south end of Lake Tahoe, known as the Lake Tahoe Keys, is categorically excluded from the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4331 et seq.).
 (c)Registered herbicide definedIn this section, the term registered herbicide means a herbicide that is approved by the United States Environmental Protection Agency and the California Environmental Protection Agency for aquatic use.
			
	
		February 1, 2016
		Reported from the Committee on Natural Resources with an amendmentFebruary 1, 2016The Committees on Agriculture and Transportation and Infrastructure discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
